DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations “the first polarization direction” and “the second polarization direction” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 is also rejected by virtue of its dependence on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0266428), of record in the IDS, hereinafter “Li ‘428”.

Regarding claim 1, Li ‘428 discloses a display panel (see Figs. 1-5), comprising:
an opposite substrate (43) and an array substrate (42) that are opposite to each other;
a liquid crystal layer (44) between the opposite substrate and the array substrate; and
a reflective polarizer (70; paras. [0034-0036]; the disclosed transflective layer or brightness enhancement film is considered to function equivalently as a reflective polarizer) on the opposite substrate (43),
wherein the reflective polarizer (70) is on a side of the liquid crystal layer (44) away from the array substrate (42) (see Figs. 2 and 4).

Regarding claim 2, Li ‘428 discloses wherein the reflective polarizer (70) is configured such that light transmitted therefrom is of a first polarization direction and light reflected 

Regarding claim 3, Li ‘428 discloses a first polarization layer (41) on the array substrate (42), wherein the first polarization layer is configured such that light transmitted therefrom is of a third polarization direction (see Figs. 3 and 5 and para. [0029]).

Regarding claim 4, Li ‘428 discloses wherein the display panel is at least one selected from the group consisting of a transmissive display panel, a reflective display panel and a transflective display panel (see Figs. 2-5).

Regarding claim 5, Li ‘428 discloses wherein the display panel is the transmissive display panel, and the array substrate (42) is a transmissive array substrate (see Figs. 2-5).

Regarding claim 6, Li ‘428 discloses wherein the first polarization layer (41) is on a side of the array substrate (42) away from the liquid crystal layer (44); or the first polarization layer is between the array substrate and the liquid crystal layer (see Figs. 2-5).

Regarding claim 7, Li ‘428 discloses wherein the liquid crystal layer (44) has an initial twist angle of 0°, and the third polarization direction is perpendicular to the first polarization direction; or the liquid crystal layer has an initial twist angle of 90°, and the third polarization direction is parallel to the first polarization direction (see Figs. 3 and 5 and paras. [0042-0044]).

claim 12, Li ‘428 discloses wherein the reflective polarizer (70) is on a side of the opposite substrate (43) away from the liquid crystal layer (44); or the reflective polarizer is between the opposite substrate and the liquid crystal layer (see Figs. 2 and 4 and para. [0036]).

Regarding claim 13, Li ‘428 discloses a display system (see Figs. 1-5), comprising the display panel according to claim 1.

Regarding claim 14, Li ‘428 discloses glasses (60), wherein the glasses are configured to allow light with the first polarization direction from a display image of the display panel to pass through (see area A, Figs. 3 and 5), and to block light with the second polarization from the display image of the display panel (see area B, Figs. 3 and 5) (paras. [0030-0031, 0044 and 0047]).

Regarding claim 15, Li ‘428 discloses wherein the glasses (60) comprise at least one lens, each lens comprises a second polarization layer, and the second polarization layer is configured such that light transmitted therefrom is of the first polarization direction (see Figs. 3 and 5 and para. [0028]).

Regarding claim 16, Li ‘428 discloses a method for fabricating a display panel (see Figs. 1-5), comprising:
providing an opposite substrate (43) and disposing a reflective polarizer (70; paras. [0034-0036]; the disclosed transflective layer or brightness enhancement film is considered to function equivalently as a reflective polarizer) on the opposite substrate (see Figs. 2 and 4);

cell-assembling the opposite substrate and the array substrate, and disposing a liquid crystal layer (44) between the array substrate (42) and the opposite substrate (43) (para. [0033]),
wherein the reflective polarizer (70) is disposed on a side of the liquid crystal layer (44) away from the array substrate (42) (see Figs. 2 and 4).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0266428), as applied to claims 3 and 4 above, and further in view of Li et al. (US 9,279,995), hereinafter “Li ‘995”.

claim 8, Li ‘428 discloses the limitations of claims 1-4 above, but fails to explicitly disclose wherein the display panel is the reflective display panel, and the array substrate is a reflective array substrate.
However, Li ‘995 discloses a display panel (see Figs. 1-12), wherein the display panel is the reflective display panel (col. 3, lines 27-38), and the array substrate (201; col. 5, lines 48-61) is a reflective array substrate (col. 5, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display panel is the reflective display panel, and the array substrate is a reflective array substrate, as in Li ‘995, into the display panel of Li ‘428 to use ambient light for illumination for reduced cost (Li ‘995, col. 3, lines 39-43).

Regarding claim 9, Li ‘428 fails to explicitly disclose wherein the array substrate comprises a reflection layer, and the first polarization layer is between the liquid crystal layer and the reflection layer.
However, Li ‘995 discloses wherein the array substrate comprises a reflection layer (100), and the first polarization layer (100; col. 5, lines 10-27; layer 100 is disclosed as a selective reflecting unit that reflects and transmits select polarized light, thus it is considered as both a reflection layer and a polarization layer) is between the liquid crystal layer and the reflection layer (see Figs. 2-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the array substrate comprises a reflection layer, and the first polarization layer is between the liquid crystal layer and the 

Regarding claim 10, Li ‘428 discloses wherein the liquid crystal layer (44) has an initial twist angle of 0°, and the third polarization direction is perpendicular to the first polarization direction; or the liquid crystal layer has an initial twist angle of 90°, and the third polarization direction is parallel to the first polarization direction (see Figs. 3 and 5 and paras. [0042-0044]).

Regarding claim 11, Li ‘428 discloses the limitations of claims 1-3 above, but fails to explicitly disclose wherein the first polarization layer is configured as a nano-grating.
	However, Li ‘995 discloses wherein the first polarization layer (100) is configured as a nano-grating (col. 5, lines 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first polarization layer is configured as a nano-grating, as in Li ‘995, into the display panel of Li ‘428 to effectively reflect incident light selectively as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896